UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        18-CR-457 (S-2) (AMD)

HUAWEI TECHNOLOGIES CO., LTD.,
et al.,

                     Defendants.

---------------------------X

                                   NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney Kaitlin T.

Farrell from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney Kaitlin T. Farrell
               United States Attorney’s Office (Criminal Division)
               271 A Cadman Plaza East
               Brooklyn, New York 11201
               Tel: (718) 254-6072
               Fax: (718) 254-7499
               Email: kaitlin.farrell@usdoj.gov
              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney Kaitlin T. Farrell at the

email address set forth above.


Dated: Brooklyn, New York
       March 22, 2019
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:     /s/ Kaitlin T. Farrell
                                                Kaitlin T. Farrell
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (AMD)
